Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-9 are pending.  
Priority
	The instant application claims priority to EP19187617.6, filed 7/22/2019.
Election/Restrictions
In the response filed 11/22/2021, Group I was elected in response to the restriction requirement, and the second compound listed in Claim 6 was elected in response to the election of species requirement.  Applicant’s election of the species, with traverse, is acknowledged and found persuasive; the compounds of formula (I) as depicted in claim 1 constitute a proper Markush Group of compounds since they all share a common structural core.  Thus, the election of species requirement is withdrawn.  
Claims 1-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-9, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Specifically, the term “Novel” is not considered as part of the title of an invention.  MPEP 606.
Abstract
The abstract of the disclosure is objected to because the “A” in “Autotaxin” should be lowercase.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3 and 5 are objected to because of the following informalities:  
Claim 1 recites “K is selected from the group consisting of”.  However, the group that follows does not have commas between each member of the group and is missing the word “and” between the last two members of the group.
Claim 3 does not end with a period.
Claim 5 recites “E is selected from the group consisting of”.  However, the group that follows does not have commas between each member of the group and is missing the word “and” between the last two members of the group.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of idiopathic lung disease (IPF) and systemic sclerosis (SSc), does not reasonably provide enablement for a) the prevention of IPF or SSc as stated in instant claim 9, and b) the treatment or prevention of whole classes of airway and fibrotic diseases as stated in instant claim 8.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The scope includes disorders as diverse as COPD, asthma, occupational and/or environmental induced fibrosis, renal fibrosis, IPF and SSc.  A google search of autotaxin inhibitors and LPA antagonists did not produce evidence of one or more autotaxin inhibitors or LPA antagonists undergoing clinical trials for such a wide range of uses. While Kihara (PTO-892) discloses SAR100842 (Sanofi) as an LPA antagonist in Phase 2 clinical development for the treatment of systemic sclerosis and related fibrotic diseases, there is no indication that it has been approved for such uses claimed herein.  Furthermore, Zulfikar (PTO-892) states that IPF is incurable interstitial lung disease that can be treated with inhibitors of the autotaxin-lysophosphatidic acid axis. 
The criteria for enablement set out in In re Wands, MPEP 2164.01(a), considers the following factors:
Breadth of the claims—The instant claims cover almost all forms of inflammatory airway and fibrotic diseases, as referenced above.
Level of skill in this art—There is no one drug that can treat, let alone prevent, the enormity of the recited inflammatory airway and fibrotic diseases.  Furthermore, as evidenced by Kihara, who states that no drugs have yet to be approved, research in this area is preliminary and thus, the level of skill in the art is very low.
State of the prior art—There are no known compounds similar in structure that have the activity described herein, much less those that have been reported to be clinically active for the entire, recited scope.  US Patent No. 11,104,665 claims structurally similar compounds, 
    PNG
    media_image1.png
    92
    315
    media_image1.png
    Greyscale
 , but these compounds are claimed only for a method of treating IPF and SSc, two specific diseases. 
Working examples—There are no tests directed to the many uses claimed, and no art-recognized tests for predicting in vivo efficacy only assay testing for LPA binding.  Thus, in the absence of any correlation between studies conducted in vitro and in vivo for the full scope of diseases to be treated and prevented, there is not sufficient evidence to support all such uses.
Direction and Guidance—The amount of guidance presented in the specification as to which compounds are sufficiently active to be useful for the claimed uses is 
Thus, while the specification has enabled a method of treating IPF and SSc, the specification has not enabled the full scope of claims 8 and 9. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,104,665 (PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because Roth‘665 claims chemical compounds of formula (I), 
    PNG
    media_image1.png
    92
    315
    media_image1.png
    Greyscale
,wherein A can be a pyridyl optionally substituted with F, and K is selected from 
    PNG
    media_image2.png
    156
    257
    media_image2.png
    Greyscale
, wherein R3 is R4(O)C and R4 is C1-6-alkyl (claim 1 ‘665). 
A pharmaceutical composition comprising a compound of formula (I) and one or more pharmaceutically acceptable excipients is claimed (claim 10 ‘665).  
.

Claims 3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,104,665 (PTO-892), as applied to claim 1-2, 4-5, and 7-9 above, and further in view of WO 2013/061297 to Gibson (PTO-892). 
Roth ‘665 is applied as discussed in the above nonstatutory double patenting rejection.
Roth ‘665 claims that A can be optionally substituted with F, C1-4-haloalkyl-O- or NC-.  Roth ‘665 discloses compounds of formula (I) as inhibitors of ATX (Col. 3, lines 10-38).
While Roth ‘665 claims A as a pyridyl substituted with F, Roth ‘665 differs from the instant claims in that it does not teach A as a pyridyl substituted with F1-F7-fluoro-C1-3-alkyl.   
	Gibson ‘297 teaches pyridazine derivatives of formula I, 
    PNG
    media_image3.png
    150
    302
    media_image3.png
    Greyscale
 , as ATX inhibitors, for the treatment of fibrotic diseases (abstract, pg. 3).  R1 can be phenyl or a heteroaryl optionally substituted with from 1 to 3 substituents selected from halo, C1-6 alkyl optionally substituted with 1-3 halogen atoms, C1-6 alkoxy optionally substituted with 1-3 halogen atoms, and cyano (pg. 4, lines 5-16).  The heteroaryl can be pyridinyl (pg. 5, lines 23-25). The halo can be fluoro (page 5, line 14).  Examples of alkyl include methyl (page 5, lines 14-22).  Examples of alkoxy include, methoxy (pg. 5, lines 14-22).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify the compound of formula (I) of Roth ‘665 by substituting the NC- or CF3O- on A with a C1-6 alkyl optionally substituted with 1-3 halogen atoms, as taught by Gibson ‘297, to arrive at the instantly claimed compounds.  One 

Allowable Subject Matter
Claims 1-7 are free of the prior art and appear to be in condition for allowance.
The closest prior art is US Pub No. 2010/0197908 to Lehmann (PTO-892).  Lehmann ‘908 teaches compounds of formula I, 
    PNG
    media_image4.png
    49
    222
    media_image4.png
    Greyscale
, for the treatment of metabolic and/or eating disorders.  
Example 4.29 is similar to formula (I) of the instant claims, wherein E is pyridyl and K is piperazine.  However, Example 4.29 is missing “NH” and A of instant formula (I).
Example 4.29 (pg. 60)
R1R2N-X

    PNG
    media_image5.png
    127
    310
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    57
    132
    media_image6.png
    Greyscale



Example 1.2 exemplifies a pyridyl ring at the A position of instant formula (I), but lacks a fluoro or F1-F7-fluoro-C1-3-alkyl on A.  Example 1.2 is additionally missing “NH” and K.  Example V.1 exemplifies F as a substituent that can be on the A position of instant formula (I).  However, in Example V.1, A is phenyl and not pyridyl, and “-NHCH2” and K are missing.
Example 1.2 (pg. 32)
Example V.1 (pg. 46)

    PNG
    media_image7.png
    144
    290
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    126
    312
    media_image8.png
    Greyscale



While Lehmann ‘908 is the closest prior art, Lehmann ‘908 does not specifically teach compounds of instant formula (I), wherein NH is attached to pyridazine and CH2E, and wherein A is a pyridyl substituted with fluoro or F1-F7-fluoro-C1-3 alkyl. 
For these reasons, claims 1-7 are free of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/L.Q.W./Examiner, Art Unit 1622
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622